Name: Commission Regulation (EEC) No 1361/83 of 30 May 1983 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 10 Official Journal of the European Communities 31 . 5 . 83 COMMISSION REGULATION (EEC) No 1361 /83 of 30 May 1983 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1248/83 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1248/83 to the prices known to the Commission that the levies at This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 133, 21 . 5 . 1983 , p. 5 . 31 . 5 . 83 Official Journal of the European Communities No L 140/ 11 ANNEX to the Commission Regulation of 30 May 1983 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 23,60 04.01 A I b) 0120 21,19 04.01 A II a) 1 0130 21,19 04.01 A II a) 2 0140 26,33 04.01 A lib) 1 0150 19,98 04.01 A lib) 2 0160 25,12 04.01 B I 0200 56,13 04.01 B II 0300 118,75 04.01 B III 0400 183,52 04.02 A I 0500 19,79 04.02 A II a) 1 0620 91,73 04.02 A II a) 2 0720 138,99 04.02 A II a) 3 0820 141,41 04.02 A II a) 4 0920 159,69 04.02 A II b) 1 1020 84,48 04.02 A II b) 2 1120 131,74 04.02 A II b) 3 1220 134,16 04.02 A II b) 4 1320 152,44 04.02 A III a) 1 1420 23,90 04.02 A III a) 2 1520 32,27 04.02 A III b) 1 1620 118,75 04.02 A III b) 2 1720 183,52 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 0,8448 (4) 04.02 B I b) 1 bb) 2320 per kg 1 ,3 1 74 (4) 04.02 B I b) 1 cc) 2420 per kg 1 ,5244 (4) 04.02 B I b) 2 aa) 2520 per kg 0,8448 (*) 04.02 B I b) 2 bb) 2620 per kg 1,3174 04.02 B I b) 2 cc) 2720 per kg 1,5244 Q 04.02 B II a) 2820 46,75 04.02 B II b) 1 2910 per kg 1,1875 (5) 04.02 B II b) 2 3010 per kg 1,8352 (*) 04.03 A 3110 215,90 04.03 B 3210 263,40 04.04 A 3300 1 97,88 ( «) 04.04 B 3900 198,03 0 04.04 C 4000 143,23 (8) 04.04 D I a) 4410 149,95 (9) 04.04 D I b) 4510 1 59,20 (9) 04.04 D II 4610 255,92 04.04 E I a) 4710 198,03 04.04 E I b) 1 4800 1 98,74 (10) No L 140/ 12 Official Journal of the European Communities 31 . 5 . 83 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 1 58,82 ( ») 04.04 E I c) 1 5210 119,12 04.04 E I c) 2 5250 255,54 04.04 E II a) 5310 198,03 04.04 E II b) 5410 255,54 17.02 A II 5500 40,33 (12) 21.07 F I 5600 40,33 23.07 B I a) 3 5700 65,78 23.07 B I a) 4 5800 85,21 23.07 B I b) 3 5900 79,82 23.07 B I c) 3 6000 65,84 23.07 B II 6100 85,21 31 . 5 . 83 Official Journal of the European Communities No L 140/ 13 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 17,98 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 17,98 ECU. (6) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82 . (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( I0) The levy is limited to 1 2,09 ECU per 1 00 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (n ) The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania or Turkey and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Cyprus,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.